Per Curiam.
The action of the court was irregular in two respects. The facts set forth in the complaint ought not to have been taken pro confesso, merely because the respondent neglected or refused to answer. All that the court could do in his absence was, to proceed ex parte and judge how far the complaint was sustained by the evidence of his antagonist. Again, it was irregular to remove the two guardians on a complaint against one of them. It is suggested that the one who would be injuriously affgeted by the order was present, and consented to it. But of this we know nothing; and if he was willing to relinquish the trust, the regular way was to settle his account and resign.
Order reversed and proceedings quashed.